Investigations conducted by the European Anti Fraud Office (OLAF) (debate)
The next item is the report by Mrs Ingeborg Gräßle, on behalf of the Committee on Budgetary Control, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1073/1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) - C6-0228/2006 -.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, good things come to those who wait. As rapporteur I am presenting 92 amendments to you today for the revision of the OLAF regulation, with the request that you approve them. This is the first reform of the Anti-Fraud Office since it was established and affects what lies at the very heart of the office, in other words the regulation that controls the essential activities of OLAF.
The European Parliament has given itself two years to revise this regulation, because OLAF issues always represent dangerous territory for us. I am proud of the fact that we in the European Parliament and in the Committee on Budgetary Control were genuinely able to agree and that we remain in agreement. We have not fallen out about the details or generally got into a muddle, as the Council often does. We agree on the objective of the reform which is to create a more efficient office that can carry out its important tasks more effectively.
We stand by the office. We want it to remain in place and we also want it to be able to carry out its tasks. I would like to thank all the employees of OLAF, including the Director General, for their work and to assure them that we need their work. I would also like to thank all my fellow Members, the shadow rapporteurs, the consultants and the committee secretariat and, of course, my own employees who have shown such commitment to this issue. I would like to thank all of you for your wide-ranging support for this work, because this support will represent a success for this Parliament and it is also necessary for its success.
We have worked together to produce a logical development of the already obsolete draft text produced by the Commission and to enhance it with some genuinely innovative elements, such as the Review Adviser for complaints. This will allow us to prevent OLAF from being brought to a standstill and disabled by internal disputes. We have made it our priority to improve the way in which the Member States fight against fraud.
Members of the Council, who are noticeable by your absence once again today, we want to force you to take notice and we will force you to take notice. We want the fight against fraud to be a subject that we share. We do not want to hold a monologue. We want to have a dialogue. Once a year we want to have a joint meeting to discuss the major issues relating to the fight against fraud and the problems in the Member States.
We want to improve the legal protection for those involved in proceedings and to guarantee this protection throughout the entire OLAF investigation. For this reason, we have handed over the entire responsibility to OLAF, its judges and its prosecutors. We want to ensure that the results of OLAF investigations will stand up in court. We want to ensure that national law is taken into account right from the beginning of investigations and that the evidence is obtained under the terms of national law.
We believe it is highly regrettable that some Member States, such as Luxembourg, have never brought an OLAF investigation to court. Any citizens of Luxembourg who are making dishonest use of EU funds have a good chance of getting away scot-free. This has a disastrous impact on respect for the law and this is why we are placing such a great emphasis on equal treatment for everyone affected by an OLAF investigation. EU officials must not be treated differently from other citizens and ordinary citizens must not be treated differently from EU officials.
The Commission would be well advised not even to appear to be attempting to do this. Commissioner, I am on the warpath about this subject. I know that you will reject this point later as unacceptable and that you will insist on this. I think that is a pity! The Parliament will definitely not expose you to the temptation of sweeping the findings of investigations involving EU employees under the Commission's carpet.
We must now convince the Council. The Council is not prepared to negotiate with us over this regulation, but instead aims to consolidate the three legal foundations of OLAF. This means that we are wasting a lot of time over an uncertain outcome and we are missing the opportunity to do what is feasible now, to improve the working conditions of the office and to protect the office from criticism concerning those involved in the proceedings.
We would like the Council to allow us to take those steps which we can take together now. Instead of taking the third step before the first step, we should begin at the beginning. As rapporteur, I am prepared to come to an agreement with the Czech presidency over an early second reading. Where there is a will, there is also a way and I am sure that we can find a joint solution.
Vice-President of the Commission. - Mr President, I wish to begin by thanking Ms Gräßle for her energetic drive in this matter and the Committee on Budgetary Control for forcefully carrying through the debate. The Commission appreciates the considerable work of the rapporteur, who was instrumental in taking up this proposal, pending since 2006. A first proposal had already been made in 2004.
Times have changed since 2004 and 2006. The largest part of OLAF's work now is not with the institutions but with external parties, conducting anti-fraud investigations throughout Europe and indeed throughout the world, wherever EU funds are spent. It has great success in this work, as is widely recognised.
What remains is a schizophrenic situation, if you allow that analytical term: on the one hand OLAF is a 'normal' Commission directorate general, for which the Commission has full responsibility; on the other hand, it is an investigative function, fully independent in its operations, but for which the Commission is also held responsible. Where are the limitations, and where are the limits of independence and accountability in such a set-up?
It is our view that with the necessary independence from outside interference of a credible anti-fraud service comes the need for a clear and strong governance set-up. Clear rules for investigations and strong accountability arrangements are the mirror of operational independence.
There are basically only two options: OLAF as part of the Commission, but with clear allocation and separation of responsibility, or make OLAF entirely independent from any EU institution and ensure separate strong oversight and accountability.
The guiding principles behind the Commission's 2006 proposal were to strengthen the existing OLAF legal framework: a clearer governance set-up for OLAF; reinforced accountability and oversight; reinforced protection of persons under investigation and a reinforced framework for investigations and their follow-up.
On that basis, the Commission can fully support the amendments proposed in the draft report you are voting on today that are in line with the broad objectives of reform, and can thank you for those developed further.
On the other hand, the Commission made it very clear throughout the drafting process that some amendments cannot be taken into account in the current situation, simply because OLAF's present status as a Commission directorate-general does not legally permit such changes.
This includes, for example: OLAF concluding independent cooperation agreements; OLAF's independent appearance before the European Court of Justice; or the European Parliament and the Council deciding on OLAF directorate-general appointments.
The Commission also made clear that it cannot accept a limited number of proposals which, in their current wording, would depart from the governance improvements envisaged or would remove safeguards contained in the current Regulation.
This covers, for example, the scope of the governance framework, the procedural rights of persons concerned or a more effective follow-up of minor cases.
However, the Commission took careful note that, in parallel to the discussion of the current reform proposal, both the European Parliament and the Council repeatedly, and in a particularly insistent manner, stressed their preference for further simplification and consolidation of the entire complex of anti-fraud legislation. The upcoming Czech presidency asked the Commission to present a concept paper on that in time for a working-level discussion scheduled during the latter part of its mandate.
The Commission is therefore striving to present the requested broad reflection paper in early 2009, based on past experience with the existing anti-fraud set-up and the input from the current reform discussion, as well as any other useful elements, as sketched out above. The European Parliament will be fully involved in that.
Let me conclude by stressing again that the Commission is thankful for the support from the European Parliament. The Commission is not shying away from openly saying where, in our view, the limits are, but the Commission has been, and will remain, ready to discuss in a spirit of full transparency and cooperation all issues necessary to designing a strong and credible framework for the future of OLAF and a successful fight against fraud.
Mr President, ladies and gentlemen, firstly, I would like to express my sincere thanks to Mr Bösch. He was one of the people who made it possible for OLAF to be established and he was very far-sighted in his view that a body of this kind obviously provides a guarantee for the reputation of European institutions. This is what we need on the international stage. We need a clear, transparent institution which is accessible to European citizens, which clarifies the situation with regard to the disinformation that generally comes from outside Europe and runs contrary to European interests and, from the other perspective, intervenes in cases of abuse and ensures that abuses are eliminated.
For this reason, it is also important that the supervisory committee ensures OLAF's independence and, in particular, that the office of the Director General can in future be guaranteed by the Court of Justice. This will allow OLAF to carry out its work independently and objectively. It is also important that the rights of people who are summonsed or charged by OLAF are clearly demonstrated and this applies also to this House. It is also necessary for the rights of these people to be guaranteed in the European Parliament. Of course, it is also important to collaborate with third countries and with other institutions in the Member States, in particular with courts of auditors at national and regional level, in such a way that the funds provided by Europe are used for their intended purpose and in the best possible way.
I would also like to congratulate Mrs Gräßle on the competence and strength of will with which she is ensuring the success of this highly complex dossier. I wish her every success and hope that it will soon be implemented.
on behalf of the PSE Group. - (DE) Mr President, thank you, Mr Rübig, for your praise. We really should be rather proud. It was this committee - and I would like to remind you about someone else as well - it was the Committee for Budgetary Control of this Parliament under the chairmanship of our esteemed fellow Member Diemut Theato who made use of the window of opportunity in the spring of 1999 to create the Anti-Fraud Office. We should also remember what the basic principles were. These included, of course, independent investigations and also the fact that OLAF was always regarded as a provisional solution. We are waiting until we have a European prosecutor and then OLAF will no longer be what it is today. For this reason, we have always emphasised the importance of a powerful supervisory committee and of a high level of independence. Some time ago we held a seminar on this subject which confirmed that the independence of OLAF was not, in fact, at risk.
This is also a compliment to the Commission. I have a great deal of understanding for what Mr Kallas has said. With this hybrid function that is partially independent and partially dependent, it is not easy to implement something like this and, therefore, I am very curious to see what will be included in a consultation paper. Of course it is unacceptable that some of the guarantors of OLAF's independence, in other words the Council, are not taking part in this debate. The system cannot work in this way. If you are unable to create an independent body, then you can only guarantee independence by ensuring that as many people as possible are tensioning the net, with everyone pulling a bit from different sides. Otherwise, OLAF will suddenly find itself hanging from only one thread and will no longer be independent. The three bodies which must pull on the net and retain a critical distance from OLAF, because not everything that OLAF does is wonderful, are the Council, the Commission and Parliament. If we ignore these principles, then OLAF's success will be jeopardised. I would like to thank the rapporteur for her work and hope that we make progress in good time, as the previous speaker has said.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner Kallas, I would like to start by congratulating the rapporteur warmly. She has put in a huge amount of hard work, which is a rare occurrence these days.
OLAF is a very special body within the EU: an independent anti-corruption agency which is the envy of other international organisations. It was this Parliament - as explained by Mr Bösch and Mr Rübig - which, following bad experiences with OLAF's predecessor, insisted on the independence of the new Anti-Fraud Office. We should remember that, at the time, OLAF was only allocated or linked to the Commission for practical reasons.
Unfortunately, for many people the memories of the scandals of 1999 have already faded, along with any respect for the necessary independence of an anti-corruption authority. From today's perspective, the existing safeguards are no longer sufficient to protect OLAF from the exertion of influence and, above all, from increasing blockades. Let us be clear about one thing right from the start: OLAF is there to combat fraud. It is a body which ensures that taxpayers' money is used appropriately. Therefore there are five points which we are supporting by means of this report to promote OLAF's independence:
Firstly, the right of the General Director to intervene in cases heard by the European Court of Justice. This right ensures that OLAF can consistently defend the results of its investigations. The second important guarantee is the right of the supervisory committee, the Commission or another body to bring a case before the European Court of Justice if OLAF's independence is jeopardised. This sharp sword is necessary because warnings from the supervisory committee have simply been ignored in the past.
Thirdly, OLAF's independence is also guaranteed by its obligation to bring before the courts the facts of a case which could constitute the elements of a crime.
The fourth point is the importance of the skills and strength of character of the people responsible. Fifthly, I am pleased that the Director General of OLAF is being reappointed. Experience and performance are both important here.
We should try to avoid denigrating OLAF. The experiences of other anti-corruption authorities show that this does not help anyone. However, I do agree fully with Mr Bösch that the Council must be involved. No French or Czech explanation for this is forthcoming. They are not even present and in the end the system simply cannot work like this.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, our debate occurs on the eve of the tenth anniversary of the establishment of OLAF. The European Anti-Fraud Office rose from the ruins of Jacques Santerre's compromised European Commission, accused of corruption and nepotism. Life has shown that OLAF is essential for the efficient functioning of EU administration; at the same time, its existence and operation send a signal to EU Member States, reminding them that European Union bodies are under constant supervision, control and examination. OLAF's work raises the prestige of European institutions in its own right.
The current, well advanced, project is intended to strengthen OLAF's role by first, streamlining its working conditions, second, improving the quality of its operations and third, as noted by previous speakers, strengthening its independence - may I at this point thank the rapporteur. The work has been going on for almost four years. It was initiated by the European Commission, mindful of the unfortunate experiences of nine years ago, when it was forced to resign. The document specifying the new OLAF framework was the subject of consultations with the Council of the European Union, the Court of Auditors and the Data Protection Ombudsman; in addition, importantly, a public hearing was held - in other words, public opinion was consulted. The proposals of the public hearing and of the Court's special report resulted in significant amendments to the original proposals of four years ago. For instance, it proved necessary to spell out the particulars of cooperation between OLAF and EU Member States and with the European Union's institutions, bodies and organisations.
A key issue is to achieve real strengthening of OLAF's independence. Its personnel must be able to operate in conditions of total independence. Where OLAF needs to investigate the allocation of EU funds, whether intended for Member States or for external assistance, the involvement of interested third countries and international organisations must be ensured. To streamline its operations, OLAF must be guaranteed immediate and automatic access to European Union fund management data bases, as well as all data bases and important information, by the relevant EU institutions, bodies, offices and agencies. This would go against the formerly entrenched practice whereby the same institutions sealed themselves off tightly against all controls.
Member States cannot regard OLAF as an enemy or a redundant institution. Every EU state should nominate a body to cooperate with OLAF on a day-to-day basis. As is well known, not all our 27 Member States have created specialist national-level services to coordinate combating financial abuses involving EU funds. We need close cooperation between OLAF and Europol, as well as OLAF and Eurojust.
OLAF must also act transparently in the matter of its investigative procedures and guarantees, verification of the lawfulness of its investigations and appeal procedures for those already suspect or soon to become suspect. Where procedures involving Member States are concerned, the audits could be carried out by representatives of the relevant Member States. Representatives of judicial authorities, and in fact those involved in OLAF structures, could participate. This is the main thrust of the amendments.
At the same time, I oppose the imposition of excessive sanctions on European institution officials guilty of unauthorised disclosure of information about specific offices and potentially corrupt practices. The case of a colleague, Mr van Buitenen, today an MEP but formerly a European Commission official, suggests that in the past those who were victimised were not those guilty of abuses but those who drew attention to those abuses, pursued and disclosed them. Let this experience serve as a warning also when we come to specific provisions relating to penalties and sanctions to be imposed on whistleblowers.
Finally, the citizens of Member States frequently overzealously identify corruption and abuse with European institutions. To counteract this tendency, we need greater transparency in the operation of EU bodies, and certainly better information about investigations and the methods used by the European Union to combat corruption. It is a big mistake to conceal such information under the pretext that its disclosure will damage the prestige of the EU. Quite the contrary, we must publicise such matters, to make the citizens and taxpayers of European Union Member States aware that we do not sweep theft shamefully under the carpet.
on behalf of the Verts/ALE Group. - (NL) Madam President, ladies and gentlemen, this is an exercise in making legislation in the framework of the codecision procedure. This means cooperation between Parliament and the Council, the latter of which, indeed, appears to be absent. Let us be honest. The French Presidency is not in the slightest bit interested. This also explains their absence. I do hope Mrs Gräßle will reach agreement at first reading with the Czech Presidency, but somehow I do not think this will happen. The Chechens will not display much in the way of decisiveness either.
In addition to the five points which Mr Chatzimarkakis listed and which I fully endorse, I should like to list another ten points which we in the Committee on Budgetary Control deem important in the cooperation with Mrs Gräßle and which we, in fact, consider absolutely essential.
First of all, we are in favour of improved cooperation between OLAF and Eurojust when it comes to exchanging information on cross-border crimes between more than two Member States. The cooperation agreement between OLAF, Eurojust and Europol is of huge importance.
Secondly, we would like to see the role and the duties of the Director-General of OLAF, the anti-fraud office, better described. That way, we can also call him to account.
Thirdly, we would like to see the tasks of the OLAF staff better described. A requirement should be introduced to make investigations last less than 12 months and extend them by a maximum of 6 months. If an investigation lasts over 18 months, then feedback should be given to the supervisory committee.
Fourthly, the rights of the defence must be clearly reinforced. Fifthly, journalists' sources must enjoy specific guaranteed protection. Sixthly, we need clearer agreements about the role and relationship between OLAF and the European Parliament and the Committee on Budgetary Control.
Seventhly, we need clear rules about the openness of information intended for the general public. Eighthly, the role of the supervisory committee, including in terms of staff and the composition of the committee itself, must be reinforced. They should be experts, appointed for five years, with investigative experience in the judicial world.
Ninthly, we need a better procedure for the appointment of the Director-General. Tenthly, the role of whistle blowers and of people under investigation must be better protected.
on behalf of the GUE/NGL Group. - (NL) Madam President, the EU's money streams are prone to fraud. Since a huge chunk of its outgoings are related to the common agricultural policy and regional funds, the Union is becoming nothing but a middleman. As a result, responsibility is shared with others who consider the pledged funds as their own. Collecting funds centrally to subsequently share them out to interested parties or projects in municipalities or provinces renders control more difficult.
This week, we invited the Council to agree that more funds should be given for school fruit. An arrangement of this kind is useful for the children's health, but this is best organised on a small scale at local level rather than the most large-scale level we know in Europe. We may be able to reduce the risk of fraud considerably by focusing money streams on budget support or levelling contributions for the poorer regions, with the only criterion that the residents of those areas must be given every opportunity of staying in their regions of origin to live and work. If we remove discrepancies in income, create jobs and provide good facilities, much of the labour migration will become unnecessary. This will also reduce the ensuing problems.
We have not reached that stage yet. As long as the outgoings remain prone to fraud, extensive checks and fraud control will need to remain in place. A high level of funding and staffing are not enough: The anti-fraud office OLAF can only function properly if it can be completely independent and critical in respect of the Commission and Council. When the present Director was appointed, the recommendation by an independent selection panel that put forward the seven most suitable candidates was put aside. The Commission considered the present Director to be its favourite candidate from the outset. He is also rumoured to want to exert too much influence over the selection of his staff, making them too dependent on him. None of this does anything to boost confidence in the seriousness of fraud control. Many voters consider this chaotic Europe as a fraud paradise.
Moreover, it appears that whistleblowers cannot pass on their suspicions related to fraud to OLAF in a safe manner. If their roles leak, they can be dismissed for violating secrecy by way of penalty. Moreover, all too often, we wait until the press drags a scandal into the public arena and the statute of limitations has run out on offences. Also, there is not enough provision for hearing both sides of the argument. Too many investigations are delayed or stopped before a satisfactory outcome has been reached.
The Gräßle report makes the first small steps in the right direction. It could lead to more autonomy for OLAF, to less control of the working method by the European Commission and to better protection for those involved. My group supports these first steps, but we do not labour under the illusion that they will solve the problem. The supervisory committee will need to be strengthened further and codecision about amending this Regulation No 1073/1999 must not be delayed or stopped.
on behalf of the IND/DEM Group. - (SV) Madam President, there have been countless scandals as a result of corruption, fraud and irregularities throughout the EU's history. Public trust in the EU is low. In Sweden, we measure the Swedish people's trust in various institutions each year. At the top we find, for example, the health care service, the police and the royal family, and lower down come the politicians, trade unions and the evening papers. At the very bottom are the European Commission and the European Parliament. This pattern is consistent.
Thus, the EU needs an effective anti-fraud authority. But we have had bad experiences of OLAF, including a lack of independence, a lack of transparency, secret lobbying in connection with the appointment of the director general and the Supervisory Committee.
Our rapporteur, Mrs Gräßle, has put a lot of work into guaranteeing independence, transparency and strict observation of the rules. I call on the House to give its full support to Mrs Gräßle's proposal. It is an important first step on the EU's long path, if possible, to win the trust of its citizens.
Allow me to finish by making a particularly strong plea in favour of an amendment that I myself have put forward. This requires all EU bodies to respect journalists' sources.
After the scandalous Tillack affair, where the actions of the OLAF leadership warrant sharp criticism, this reform is absolutely necessary. In the end it was the European Court of Human Rights here in Strasbourg that fully acquitted Tillack last year. Neither OLAF, the European Parliament nor the European Court of Justice accepted their responsibility.
(NL) Madam President, it is very important for the European Union to have an efficient and well-developed anti-fraud office, all the more so given how much budgets are increasing and foreign aid growing, without it always being possible to monitor effectively whether the deployed means are spent wisely. I think that public opinion, the tax payer in other words, often questions this, with good reason.
This report contains a large number of sound proposals and I for one will be endorsing it, even though I believe that more thought should be given to OLAF's independence. OLAF is a Directorate-General of the European Commission, and the political responsibility rests with the Vice-President of the Commission. Operationally and in terms of research, the office is independent, but this hybrid status is potentially problematic, to say the least. I am convinced that independent status could only reinforce the office's clout.
Madam President, I would like to congratulate Dr Gräßle. Our rapporteur tried to reconcile all the parties and by doing this she could identify current problems, could find practical solutions and could find compromise.
At present things are not too satisfactory. We see the Court of Auditors refusal to sign off the EU's account for the 14th time in a row due to the number of irregularities and fraud cases which involve EU money. It is high time to support a tougher approach tackling the misuse of EU funds. Since the establishment of the European Public Prosecutor's office is postponed, it is high time to move forward in the fight against fraud by strengthening the independence of the European Anti-fraud Office and by strengthening the investigative power of OLAF.
There is an important point in the Gräßle report: strengthening cooperation with the Member States. Although the regulation states that all national and international partners must provide all the cooperation necessary, there is no detailed legal basis for such cooperation. The number of obstacles even increases when we come to cross-border anti-fraud cooperation. There is a great need, therefore, for the amended regulation which comprises a better cooperation management between OLAF and the competent authorities of the Member States. The only institution which really has the means to protect the financial interest of the EU is the European Parliament. If we do not stand up for the fight against corruption and fraud, there is no one to replace us.
Finally, I would like to raise an interesting point. While the European countries are among the so-called 'cleanest countries' in the 2008 Global Corruption Perception Index, according to recent studies these wealthy countries like to show preference for using illegal means, for example bribery, in their outside overseas businesses. I agree with all those who find these double standards unacceptable.
(ES) Madam President, I want to start by congratulating Mrs Gräßle and in particular thanking her for her openness to suggestions and proposals. I can say that - and I congratulate you on this - you successfully led a dynamic work team to achieve the best possible results. Congratulations, Mrs Gräßle!
I believe that the most important element in this text, which my Group at least also fought for and on which Mrs Gräßle's attention was focused, is the guarantee that the rights of citizens under investigation will be protected.
The principles of presumption of innocence, privacy and confidentiality, the procedural guarantees and also the Charter of Fundamental Rights of the European Union will from now on be the key points of this procedural code for OLAF investigations. We want this to be published as soon as possible and to be sent - in fact it must be sent - to the Review Adviser appointed for this purpose so that a response can be given to citizens' complaints within 30 working days.
The role of the Supervisory Committee has also been reinforced. This must protect the independence of OLAF through regular monitoring of the implementation of its investigative function. In addition, and this is something I must highlight and which I assume Mrs Gräßle will also highlight, it can appear before the Court of Justice, as can the Director General, who can also bring the institutions before the Court of Justice. This was something that the rapporteur was keen to ensure. In this way, the role of the Director General of OLAF will also be more protected and have greater safeguards.
The role of the European Parliament in the institutional conciliation procedure is also reinforced. I believe that this is an important and innovative element. Although we would have preferred not to increase the extension periods, because two years still seems to us to be too long, we understand that investigations can be difficult and complex. However, we hope that the Commission - and here I must also thank Mr Kallas for his openness and for the support that he gave us - after the four-year period when the report on the regulation's implementation should be presented to us, will be able to tell us how we can improve this point of reducing the investigation periods as far as possible.
We are still hoping for a European Public Prosecutor, a desire that we share with the rapporteur. Thank you, Mrs Gräßle!
(NL) Madam President, Commissioner, I am filled with sadness. At Mrs Gräßle's proposal, OLAF is unwittingly being accorded additional powers, while OLAF itself is not subject to adequate supervision. In 1999, the then Committee of Wise Men predicted that, as an internal Commission office, OLAF would refuse to work with a powerless supervisory committee. The effects are clear for everyone to see. Unhindered by accountability and control, OLAF's management, and particularly its Director-General, has slipped up time and again. Staged staff selection, violation of the rights of the defence, concealment of evidence and submission of criminal dossiers with lapsed prosecution deadlines. The pièce de résistance is OLAF's own dreamed up charge of bribery against a journalist who was too well informed for OLAF's liking. In fact, OLAF even managed to secure a house search, at which point the journalist's belongings were confiscated. OLAF subsequently lied about the full facts to the Commission, Parliament, the law courts, the ombudsman and the public prosecutors in Belgium and Germany for years. In fact, OLAF has sent its own researchers out with false information. How far can they take this?
The Commission is aware of this, and says this has to stop, but claims it is not authorised to act. This is precisely why the Commission has withdrawn this proposal. As you already indicated, it was made with the best of intentions. Our increasing insight into current abuses, though, make it necessary for a different supervisory body to monitor OLAF, and one of the options indicated by yourself is coming to an end. The solution is an independent OLAF which operates independently of the Commission and under competent supervision, that is not appointed by politicians but by public prosecutors of the Member States, until such time as a European public prosecution is formed.
(DE) Madam President, the fact that the European Union has such a poor public image unfortunately has a great deal to do with OLAF. I agree with the previous speaker that OLAF is neither fish nor fowl and it takes a characteristically arbitrary approach. OLAF employees have been coming to me and telling me how depressing things are, that two types of measurements are used and that no clear standards are set. One OLAF employee even compared OLAF's practices with those of the secret police, in other words, an undemocratic institution. The occasion was, of course, once again the so-called Galvin report, the internal report in which many of the practices of Members of the European Parliament are disclosed which, if OLAF were to use the same standards, would have led to large-scale investigations, including one of Herbert Bösch, who refers to himself as the father of OLAF.
What is happening in this case to the German Members among others? What is happening to many other Members? Instead of taking the correct approach and doing what was done in my case, in other words, saying that we are acting on our own initiative, where there is clear suspicion of fraud, for example tax evasion or illegal party funding, OLAF sits back and does nothing. Of course, this also has a lot to do with the personal approach of the current Director General. This is a challenge for you, Commissioner. What is happening here is not worthy of a democracy. In my case, they made up technical errors and searched and searched. In the end there was no truth in the accusations, which was embarrassing for OLAF.
However, in cases where there may be some truth in the suspicions of fraud, they do nothing and simply look the other way. For this reason, I am of the opinion that many EU officials work in the same way as OLAF and that an EU officialdom of this kind can no longer be supported, that many EU officials should be brought before a court and that we need true democracy at a European level at last, with separation of powers, and not an OLAF like the one we currently have!
(DE) Madam President, I would like to clarify that Mr Martin, who is just coming in, has stated in one of his points, that OLAF should have investigated Mr Bösch. That should not be allowed. It would mean that there is a suspicion of fraud in this case, because I know that OLAF can only carry out investigations in the case of suspected fraud.
I would ask the Bureau to resolve this issue. I reject the accusation. This sort of thing simply should not be allowed! I hope that appropriate measures are taken against Mr Martin. Without any evidence, he has stated that OLAF should have taken proceedings against Mr Bösch and other German fellow Members. This should not happen and I expect measures to be taken in this case.
(Applause)
(DE) Madam President, the Member States, Europol and Eurojust will now have to concern themselves on a regular basis with OLAF's findings.
The information provided by the European Anti-Fraud Office will pass directly to the police and to the justice system and will be binding. As a member of the Committee on Regional Development, I warmly welcome this reform. OLAF must make use of its new powers, because the structural funds are a major problem for us. The number of irregularities has increased dramatically and the amount of damages rose from EUR 43 million in 1998 to EUR 828 million in 2007. This increase is not acceptable. Therefore, it is good that we are improving the controls and the prosecution process. However, we must also press more strongly for the Member States to publish the names of their subsidy recipients.
We should also explain one of the causes of the abuse. I am of the opinion that we put too little emphasis on the responsibility of the regions when we allocate the funds. For this reason, we must increase the mandatory joint financing by the regions and the project promoters and we must offer more loan-based programmes. If the recipients of the funding can identify more closely with the potential lasting success of their projects, there will be less abuse and less work for OLAF.
Madam President, before I make my point, I would just like to make a comment to my colleague, Mr Martin. Whilst he has some very valid points to make, in his scattergun approach he should not try and take out an honest, decent and good man like Mr Bösch, who in my experience of his chairmanship of the Committee on Budgetary Control - even though we might disagree on many points - is exactly what I have described him as.
My concern with OLAF's problem is that it has a huge conflict of interests going on. It is not necessarily OLAF itself, but the strange relationship whereby it is part of the Commission, even though it is occasionally called upon to investigate that body. That is why I am concerned that OLAF, which was born following the 1999 'Wise Men's' report - and that report called for it to be independent of the Commission - spends less and less of its time investigating internal Commission matters. Certainly some of its other investigations are very sexy and exciting, but I am not convinced that Mrs Gräßle's report addresses the problems of OLAF's independence in this way.
Finally, I am concerned that there is another level of conflict of interests. Should OLAF members of staff be allowed to have relatives working in parts of the EU institutions that they might be investigating? Indeed, should we not - this Parliament that has banned spouses from working for MEPs - now extend this call to say that only one family member should work in any of the EU institutions to prevent such future conflicts of interests?
(DE) Madam President, I believe that it is particularly important for OLAF to make a distinction between disinformation, which in some cases is controlled from outside Europe, and the bureaucratic treaties which are often 50 to 60 pages long and the manuals of over 600 pages, where, of course, the most errors occur.
We should explain here that clear and simple regulations are much easier to follow than complex and comprehensive ones. This is why I am specifically calling on the Council to improve the basic conditions as quickly as possible. We need OLAF for transparency and justice in Europe.
Vice-President of the Commission. - Madam President, I am grateful for all the remarks, which reflect very clearly the controversial nature of this topic.
As Ms Gräßle mentioned, this proposal started in 2004, when times were completely different.
I like the expression 'there is a conflict of interests'. There is a clear institutional conflict of interests between independence and accountability. We must continue to work and have this debate. Whatever will happen cannot happen without collaboration between Parliament, the Council and the Commission on how to solve this conflict of interests. As I have said, there are not many, but some, possibilities. Most of you clearly support the idea of greater independence, which also means greater accountability. Let us find out what is possible. There are certain clear limits within the Commission. It is very clear that the directorate general cannot go independently to the courts: it is not possible within the legal framework.
A very important point mentioned by many of you was the right to go to the Member States. Again, it is the Commission that takes action in the Member States, and there are clear limits to the extent of involvement by the Commission which is acceptable to Member States. The Commission is accountable here and to the public for OLAF's activities, so we would be very happy to have a more independent OLAF, which could go independently to the courts and be independently accountable, with a separate discharge. We would welcome all these things and also very clear supervision both of the investigations and of the content of those investigations.
At present we do not have a public prosecutor. This is what we await, but while we are waiting we must find some other solutions. Let us continue this work. As I said, we will formulate a concept paper on the basis of this discussion. I am looking forward to fruitful debates with the honourable Members and the rapporteurs on this issue.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, thank you for the debate. I believe that the Commissioner has now realised how important the independence of OLAF is to this Parliament. I would also like this debate to be included in the discussions which we will now be holding. I would like to request that we start these discussions gradually, that we exchange ideas about the amendments and that we do not reach the position of saying 'that is not possible'. This is the will of Parliament. We are part of the codecision-making procedure and we will require the EU Commission to take part in the procedure as well. We are supporting you. We want you to retain your influence on OLAF, but you must exert your influence in the right place and provide OLAF with more support than was previously the case.
We are only partially satisfied and that is also the result of the work of the EU Commission. There are many subjects on the table which need very serious discussion. I am ready for this and I am looking forward to the debate. However, I would like there to be a sort of loosening-up exercise at the start of the debate for the Commission, because there is no point in us even sitting down together if everything that you have presented today is already cast in concrete and set in stone. We must talk very seriously together about what is possible and also what is not possible.
I would like to reject two points. One is the distorted image of OLAF which some fellow Members are painting on the basis of their own small-minded self-interest. It is a distorted image which has nothing to do with reality. I would like to make sure that OLAF is aware that this image does not represent the majority opinion of the House. We believe that OLAF is doing an important job and this also applies in the case of Mr Martin. It was not the case that there was no truth in the story. However, it was true that the Austrian state prosecutor's office did not want to follow up on the results of OLAF's investigation. That happens frequently.
You, Mr Martin, must also speak the truth in this House. This applies to you too. I would like to say to Mr van Buitenen that I very much regret that you did not accept the offers of cooperation. We have spoken together twice, but I do not believe that you can look at OLAF on the basis of individual cases. Something always goes wrong in organisations, but looking at the whole organisation on the basis of these individual cases does not give the right picture. I have tried not to do this. I would like to make this very clear. On a personal level, I hold you in high esteem and I have read all your books. However, I believe that there are different ways of working and in politics we always run the risk of coming to the wrong conclusion by focusing on individual cases.
I believe that the report in front of us is a good one.
(DE) Madam President, I refer to Articles 145 and 149 on personal statements, which allows me three minutes. What is happening here is simply outrageous. OLAF is making something out of nothing and making an accusation against me on the basis of its own investigations. This had a huge impact on our election success in 2006. A year later the state prosecutor decided that there may have been a few small technical errors, but that they did not under any circumstances justify an investigation of any kind. No proceedings were taken and the whole thing was abandoned. Nothing happened at all.
What Mrs Gräßle has said here is slander. It is a continuing attempt to destroy my reputation. This is exactly how OLAF exploits the situation. If OLAF comes to a conclusion, but the Member States do nothing, then the person is still guilty. That is a complete scandal! Where are the double standards in this scandal, Mrs Gräßle? The double standards lie in the fact that where there are genuinely suspicious circumstances relating to Members of this Parliament, relating to other Members, no investigation is carried out and nothing at all is done. This is undermining democracy in Europe. This is because a secret tool which is under political control is being used to speak out and to act against troublesome opponents and then attempts are made to make something out of this and genuinely false statements are made, despite the fact that government institutions - and I have a high opinion of the relatively independent Austrian judicial system - say that there is no truth in it. This is a slap in the face for every voter and a slap in the face for Europe's credibility. If you are elected with 14% of the vote and then you are humiliated like this and incorrect facts are passed on repeatedly, this ruins what was previously regarded as a fair and integrative system. You are damaging Europe and destroying democracy, Mrs Gräßle!
The debate is closed.
The vote will take place today at 12 noon.